NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-50167

                Plaintiff-Appellee,             D.C. No. 2:09-cr-00052-ODW-1

 v.
                                                MEMORANDUM*
GLENN BOSWORTH,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Otis D. Wright, II, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Glenn Bosworth appeals pro se from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Bosworth contends that he is entitled to a sentence reduction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment 810 to the Sentencing Guidelines. We review de novo whether a

district court had authority to modify a sentence under section 3582(c)(2). See

United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009). Bosworth is ineligible

for a sentence reduction because Amendment 810 is not a covered amendment

under U.S.S.G. § 1B1.10(d). See U.S.S.G. § 1B1.10 cmt. n.1(A) (“Eligibility for

consideration under 18 U.S.C. § 3582(c)(2) is triggered only by an amendment

listed in subsection (d).”). Even if it were, Amendment 810 did not have the effect

of lowering Bosworth’s Guidelines range because the record reflects that he

received a three-level reduction for acceptance of responsibility at his original

sentencing hearing. Accordingly, the district court did not err by denying

Bosworth’s motion. See U.S.S.G. § 1B1.10(a)(2)(B); Leniear, 574 F.3d at 673.

      We do not reach Bosworth’s other arguments because they are not

cognizable in a section 3582(c)(2) proceeding. See Dillon v. United States, 560
U.S. 817, 825-26, 831 (2010) (alleged errors unrelated to an amendment that

lowers the defendant’s guideline range are outside the scope of a section

3582(c)(2) proceeding).

      Bosworth’s motion to seal is denied.

      AFFIRMED.




                                          2                                    18-50167